Citation Nr: 1439081	
Decision Date: 09/03/14    Archive Date: 09/09/14

DOCKET NO.  11-16 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the claim for entitlement to service connection for posttraumatic stress disorder (PTSD), and if so, whether the reopened claim should be granted.

2.  Entitlement to an increased disability evaluation for bilateral pes planus, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1966 to August 1968.  He served in the Republic of Vietnam, during the Vietnam Era, and is a recipient of the Purple Heart Medal.  This case comes before the Board of Veterans' Appeals (Board) on appeal of a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The record before the Board consists of the Veteran's paper claims file and an electronic claim file known as Virtual VA.

The issue of entitlement to an increased disability evaluation for the service connected bilateral pes planus disability is addressed in the REMAND that follows the ORDER section of this decision.


FINDINGS OF FACT

1.  A March 2008 rating decision denied reopening of a claim for service connection for PTSD; the Veteran did not appeal the decision .

2.  The evidence added to the record before the expiration of the appeal period includes evidence that is not cumulative or redundant of the evidence previously of record and relates to unestablished facts necessary to substantiate the claim.


CONCLUSION OF LAW

1.  New and material evidence has been presented to reopen a claim of entitlement to service connection for PTSD.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013). 

2.  PTSD was incurred in active duty.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

As explained below, the evidence currently of record is sufficient to substantiate the Veteran's entitlement to service connection for PTSD.  Therefore, no further development is required before the Board decides the PTSD claim.

II. New and Material Evidence

Generally, a claim that has been denied in an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c) (West 2002).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Moreover, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The U.S. Court of Appeals for Veterans Claims (Court) recently interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993). 

The RO granted reopening of the claim for service connection for PTSD and then denied the reopened claim on the merits in a March 2008 rating decision.  The denial on the merits was based on the RO's determination that the Veteran did not have PTSD.  The Veteran was notified of the denial but did not appeal the decision; however, before the expiration of the appeal period he submitted medical evidence supportive of the claim that he has PTSD due to his combat stressors.  This medical evidence is not cumulative or redundant of the evidence previously of record.  Moreover, it relates to an unestablished fact necessary to substantiate the claim.  Therefore, the Board concludes that new and material evidence was received before the expiration of the appeal period.

III.  Service Connection

A. Legal Criteria

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (2013); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the in-service stressor occurred.  38 C.F.R. § 3.304(f).

The evidence necessary to establish the occurrence of a recognizable stressor during service to support a diagnosis of PTSD will vary depending upon whether a Veteran engaged in "combat with the enemy."  See Gaines v. West, 11 Vet. App. 353, 359   (1998).  Participation in combat, a determination that is to be made on a case-by-case basis, requires that a veteran have personally participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality.  See VAOPGCPREC 12-99 (October 18, 1999); Moran v. Principi, 17 Vet. App. 149 (2003).  See also Sizemore v. Principi, 18 Vet. App. 264, 273-74 (2004).

If VA determines that a veteran engaged in combat with the enemy and his alleged stressor is combat-related, then his lay testimony or statement is accepted as conclusive evidence of the stressor's occurrence and no further development or corroborative evidence is required-provided that such testimony is found to be "satisfactory," i.e., credible and "consistent with circumstances, conditions or hardships of service."  See 38 U.S.C.A. 1154(b) (West 2002); 38 C.F.R. 3.304(f)(1) (201); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

B. Factual Background and Analysis

In this case, initially, the Board notes that it has reviewed all of the evidence of record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran's claim is based upon his reported stressors during his service in Vietnam.  He contends that he has PTSD as a result of those events.  The Veteran's DD-214 indicates he was awarded the Purple Heart Medal for wounds received in combat.  Therefore, the Veteran's exposure to stressful events in service is conceded. 

The central question that remains then is whether the Veteran has PTSD due to the combat stressors

The Veteran's outpatient treatment records from the Tallahassee and Gainesville VA Medical Centers (VAMCs) show the Veteran has been diagnosed with and treated for PTSD symptomatology since February 2000.  Additionally, the Veteran has been diagnosed with PTSD by a psychologist, Dr. R.O., and also treated for this condition at the Tallahassee Vet Center.  In the course of that time, the Veteran has been treated by several qualified psychiatric clinicians. 

The evidence shows the Veteran underwent an initial mental health evaluation at the Tallahassee VAMC in February 2000.  At that time, the Veteran reported a long standing problem with nervousness, irritability, aggressiveness, and low mood.  He also stated he preferred to stay away from everyone and would tend to perform activities when people were not around, such as going to the grocery store at night.  The Veteran reported that he was married and divorced three times, because of his negative attitude and behavior problems.  Regarding hyperarousal symptoms, the Veteran reported that he typically had trouble falling asleep and also experienced periods of jumpiness.  The clinician concluded the Veteran had an anxiety disorder, and required additional workup to rule out features of posttraumatic stress.

The Veteran was next treated at Tallahassee Memorial Healthcare through an Employee Assistance Program.  During this assessment, the Veteran indicated he was afraid every day he was in Vietnam.  The Veteran stated he lived on the streets for ten years following his separation from active duty.  The clinician found the Veteran was cooperative, neat and clean.  The Veteran seemed fearful, and expressed a constricted affect and anxious mood.  Thought process and memory were noted to be intact.  The clinician performed an MMPI assessment, and in sum, the clinician concluded the Veteran met the criteria for a diagnosis of PTSD.  The examiner also noted several symptoms that supported the aforementioned diagnosis such as depressed mood, decreased energy, sleep disturbances, difficulty concentrating, irritability, anxiousness, panic attacks, and elevated mood. 

The Veteran underwent a psychiatric workup at the Tallahassee VAMC in November 2007.  At that time, the Veteran was noted to be oriented to person, place, and time, with fully intact mentation.  He denied suicidal or homicidal ideations; however, he did endorse a nervous mood.  The clinician determined the Veteran again satisfied the criteria for an anxiety disorder, and also indicated the diagnosis of PTSD should be ruled out. 

A summary report was provided by the Tallahassee Vet Center in January 2008.  In this report, the Veteran was noted to have several symptoms synonymous with PTSD, such as intense anxiety, irritability, poor impulse control, hyperstartle responses, intrusive memories, sleep problems, emotional numbing, social aversion/isolation, relationship problems, and panic attacks.

A note dated in June 2008 from the Gainesville VAMC shows the Veteran continued to report problems with irritability, anger, nervousness, and social isolation.  The Veteran also endorsed recurrent re-experiencing of his traumatic combat events, distressing dreams, avoidance of stressful situations, and emotional numbing.  The clinician stated these symptoms were consistent with a diagnosis of PTSD. 

The Veteran was then assessed at the Gainesville VAMC in March 2009, following a transfer of care.  At that time, the new treating clinician found similar symptomatology, to include tension, irritability, anxiety, ruminating thoughts, nightmares, emotional numbness/distancing, and constricted mood.  The clinician diagnosed the Veteran with PTSD in accordance with the DSM-IV. Additionally, the clinician found the Veteran's PTSD to be "related to combat experiences."

In September 2009, the Veteran underwent a comprehensive psychological evaluation by a licensed psychologist.  He was administered psychological tests, such as the Minnesota Multiphasic Personality Inventory (MMPI-2), and clearly underwent an extensive interview.  In the course of his assessment, the Veteran endorsed the following symptoms: suicidal ideation, anhedonia, psychasthenia, dysphoria, emotional constriction, detachment, sleep impairments to include nightmares, hypervigilance, aggressiveness, wakeful defensiveness, social isolation, and avoidance of activities. The clinician diagnosed the Veteran with chronic and severe PTSD. 

By contrast, the Veteran has undergone one VA examination in February 2008.  In the course of the February 2008 VA examination, the examiner acknowledges the Veteran satisfied all DSM-IV elements necessary for a diagnosis of PTSD.  That is, the Veteran was exposed to a traumatic event and also endorsed experiencing persistent re-experiencing of the event; avoidance of stimuli and numbing of general responsiveness; and persistent symptoms of increased arousal.  The examiner noted several symptoms that were also denoted by the Veteran's other psychiatric clinicians, such as a guarded attitude, constricted affect, relationship problems, aggressiveness, dysphoric mood, sleep impairments, and short term memory impairments.  Further, the examiner also performed, a Clinician Administered PTSD Scale (CAPS) test.  However, the examiner subsequently indicated the Veteran's CAPS test did not evidence significant symptoms of PTSD. The examiner indicated the Veteran's symptoms did not significantly interfere with social and occupational functioning, and as such, the Veteran did not meet the threshold specified in the DSM-IV for the diagnosis of PTSD. 

The Veteran's treating clinicians have determined that the Veteran meets all of the diagnostic criteria for PTSD, to include that the PTSD symptoms significantly interfere with social and occupational functioning.  The Board has not found the opinion of the February 2008 examiner to be more probative than those of the Veteran's treating clinicians who have had ample opportunity to determine whether the Veteran's PTSD symptoms have significantly interfered with his social and occupational functioning.  

In sum, the Board is satisfied that the evidence supporting the claim is at least in equipoise with that against the claim.  Therefore, the Veteran is entitled to service connection for PTSD.


ORDER

Service connection for PTSD is granted.


REMAND

The Board is of the opinion that additional development is required before the remaining claim on appeal is decided.

The Veteran was most recently afforded a VA examination to determine the current degree of severity of his bilateral pes planus in February 2009.  The Board has reviewed the examination report and determined that it does not address all of the evaluation criteria necessary to fully assess this condition.   In addition, the examiner provided additional diagnoses of bilateral hallux valgus and bilateral hallux rigidus/osteoarthritis.  Further, the Veteran's representative has submitted a statement since the last VA examination was performed, which indicates the condition has worsened.   Where a veteran asserts that a disability has worsened since his last VA examination, and the last examination is too remote to constitute a contemporaneous examination, a new examination is required.  See 38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159(c)(4).  See also Snuffer v. Gober, 10 Vet. App. 400   (1997); Green v. Derwinski, 1 Vet. App. 121 (1991).  

In light of these circumstances, the Board finds that a new VA examination is warranted.  

In addition, before the examination, the originating agency should undertake appropriate development to obtain any outstanding records pertaining to the claim, to include any ongoing, VA treatment records related to the Veteran's bilateral pes planus disability.

Accordingly, the case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim, to include any more recent treatment records related to the claimed disability from the Tallahassee or Gainesville VAMCs, and any other VA healthcare facility in which the Veteran obtained treatment for the claimed disability.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  Then, the Veteran should be afforded a VA examination by an examiner with sufficient expertise to determine the current severity of his service-connected bilateral pes planus disability and any associated disorders.  The claims folders and any pertinent evidence in Virtual VA that is not contained in the claims folders should be made available to and reviewed by the examiner.  

With respect to each foot disorder present, in addition to the pes planus, the examiner should be requested to state an opinion as to whether the disorder was caused or permanently worsened by the pes planus.  

The RO or the AMC also should ensure that the examiner provides all information required for rating purposes.  To the extent possible, the examiner should distinguish the manifestations of the pes planus from those of any non service-connected disorders.

The rationale for all opinions expressed should also be provided.  If the examiner is unable to provide any required opinion, he or she should explain why.

3.  The RO or the AMC should also undertake any other development it determines to be warranted.

4.  Finally, the RO or the AMC should readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the RO or the AMC should furnish to the Veteran and his representative a supplemental statement of the case and afford them the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


